Case 2:21-cv-06367-ODW-GJS Document 23 Filed 09/13/21 Page 1 of 2 Page ID #:176




 1                                                                                O
 2
 3
 4
 5
 6
 7
 8                     United States District Court
 9                     Central District of California
10
11   EZEKIO MADAMBA.                         Case № 2:21-cv-06367-ODW (GJSx)
12                    Plaintiff,
13         v.                                ORDER DENYING MOTION TO
14   CASCADE COLLECTIONS, INC. et al.,       DISMISS AS MOOT [18]
15                    Defendants.
16
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28
Case 2:21-cv-06367-ODW-GJS Document 23 Filed 09/13/21 Page 2 of 2 Page ID #:177




 1         On September 3, 2021, Defendant Cascade Collections, Inc. served Plaintiff
 2   Ezekio Madamba with a Federal Rule of Civil Procedure 12(b)(2) motion to dismiss
 3   in this case. (ECF No. 18.) On September 13, 2021, less than twenty-one days later,
 4   Plaintiff filed a First Amended Complaint. (ECF No. 22.) Federal Rule of Civil
 5   Procedure 15(a)(1) allows plaintiffs to file an amended complaint once as a matter of
 6   course within twenty-one days of service with a Rule 12(b) motion.        Therefore,
 7   Plaintiff’s amended complaint was proper. As the pending motion to dismiss was
 8   based on a complaint that is no longer operative, the motion is DENIED as MOOT.
 9   See Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
10
11         IT IS SO ORDERED.
12
13         September 13, 2021
14
15                               ____________________________________
16                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                               2
